Citation Nr: 9932776	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of a noncompensable 
rating for a status post scalp laceration scar.  

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the veteran was granted service 
connection for PTSD as 30 percent disabling and for status 
post scalp laceration scar as noncompensably disabling and a 
July 1997 rating decision from the VARO which continued the 30 
percent disability rating for PTSD and the noncompensable 
rating for status post scalp laceration scar.  

For reasons set forth below, the issue of entitlement to an 
increased rating for PTSD will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

The medical evidence does not show repeated ulceration of the 
status post scalp laceration scar, tenderness or pain due to 
the scar, or limitation in function due to the scar.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of a 
noncompensable rating for a status post scalp laceration scar 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.2, 4.118, Diagnostic Codes 7800, 7803, 7804, and 
7805 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action of August 1996, service connection was 
granted for a laceration of the scalp.  It was noted that, 
although the service medical records did not reflect a head 
injury, the veteran described a helicopter crash with a head 
laceration requiring stitches.  In light of the fact that the 
veteran had been issued a Purple Heart, it was felt that his 
report was consistent with combat injury.  

In January 1996, the veteran underwent a computed tomography 
(CT) head scan.  The impression was a 1 centimeter (cm) 
hypodensity in the left hemisphere that was probably the 
temporal horn of the left lateral ventricle or a portion of 
the supra sella cistern.  A parenchymal lesion could not be 
ruled out and a magnetic resonance imaging (MRI) test was 
need for further evaluation.  Otherwise, the CT head scan was 
normal.  Later in January 1996, the veteran underwent MRI 
tests of the facial bones and of the brain.  The MRI of the 
facial bones resulted in an impression of normal orbits.  The 
facial bones appeared intact, and no opaque foreign bodies 
were seen.  The brain MRI resulted in an impression of small 
left temporal subarachnoid cyst, which appeared to attach 
probably to the left portion of the suprasellar cistern and 
accounted for the low density seen in the CT scan earlier in 
January 1996.  No abnormalities were identified.  

On the VA PTSD examination in May 1996, the veteran reported 
that he received a Purple Heart when he was injured in the 
head as his helicopter was shot down on one occasion.  He 
remembered bleeding from the head but does not know if he was 
hit by a bullet, shrapnel, or what.  He remembered waiting to 
be rescued, things happening quickly, but later his body was 
shaking. 

The veteran complained of brief, intensely painful headaches 
that came without warning, disrupted whatever he was doing, 
and lasted about 30 seconds with spots before his eyes.  He 
was concerned about the possible consequences should one 
occur while he was driving.  Afterward, his head felt sore 
for some time.  He had been referred by Dr. Cornett for an 
MRI test but the results were inconclusive.  He said that he 
had a terrible memory and often had difficulty finding tools 
or remembering everyday details. 

The examiner noted the objective findings of the examination.  
He performed cognitive tasks fairly well though proceeding 
slowly and having some difficulty with short-term memory.  He 
recalled two of three objects and commented on his poor 
memory.  There was no indication of psychosis or formal 
thought disorder except possible impairment in memory.

On the same day in May 1996, the veteran also underwent a VA 
scars examination.  The veteran reported an April 1966 
helicopter crash in Vietnam in which he received an injury to 
the back of his head.  The laceration required stitches.  The 
veteran reported severe headaches but could not recall when 
they started.  The examiner noted the existence of a 3-cm 
well-healed scalp scar in the occipital parietal area.  The 
diagnosis was a residual scar resulting from a scalp 
laceration in Vietnam and chronic headaches of subjective 
timeline noted since the head injury.  The examiner noted 
that the veteran's medical records were not available for his 
review and might note a significant contusion consistent with 
posttraumatic or muscle tension headaches.  The examiner 
noted that the veteran may need to be evaluated to determine 
if the headaches were related to PTSD.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

The veteran's head scar may be evaluated under the criteria 
of Diagnostic Codes 7800, 7803, 7804, and 7805.  

Slight disfiguring scars of the head, face, or neck are 
entitled to a noncompensable rating.  Moderate disfiguring 
scars of the head, face, or neck are entitled to a 10 percent 
rating.  Severe disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, are entitled to a 30 percent 
rating.  Complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement 
from disfiguring scars of the head, face, or neck, are 
entitled to a 50 percent rating.  Note: When in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars, superficial, tender and painful on objective 
demonstration, are entitled to a 10 percent rating.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a compensable rating for status post 
scalp laceration scar is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran filed a notice of disagreement with the original 
August 1996 rating decision that granted service connection 
for status post scalp laceration scar as noncompensably 
disabling.  Therefore, in determining whether the original 
rating was erroneous, the Board considered the evidence from 
the time of the March 1996 application for service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A noncompensable rating is warranted under the criteria of 
Diagnostic Code 7800 because the May 1996 examiner noted that 
the 3 cm scar in the occipital parietal area was well-healed, 
and the evidence does not show any change in the well-healed 
condition of the scar.  A 10 percent rating is not warranted 
because the medical evidence does not show that the scar is 
disfiguring.  

In addition, a compensable rating is not available under the 
criteria of Diagnostic Codes 7803, 7804, or 7805 because the 
medical evidence does not show repeated ulceration of a head 
scar, tenderness or pain due to a scar, or that the veteran 
is limited in function because of the head scar.  Rather, the 
January 1996 CT scan and MRI tests of the facial bones and of 
the brain showed no abnormalities.  

The noncompensable rating for scars will continue because it 
more nearly approximates the veteran's disability picture 
than a higher rating.  See 38 C.F.R. § 4.7 (1999).  



ORDER

The claim of entitlement to a rating in excess of a 
noncompensable rating for a status post scalp laceration scar 
is denied.  


REMAND

The veteran's notice of disagreement contended that his PTSD 
disability level was much greater than the RO stated.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim for increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once 
the veteran has established a well-grounded claim, the VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  

In this case, the VA has a duty to assist the veteran in 
obtaining a current comprehensive medical examination and to 
inform him of the new evaluation criteria for PTSD.  Effective 
November 7, 1996, the Ratings Schedule for Mental Disorders 
was amended and redesignated as 38 C.F.R. § 4.130.  61 Fed. 
Reg. 52695-52702 (October 8, 1996).  Under the new regulation, 
the evaluation criteria for mental disorders substantially 
changed, in that the new criteria focused on the individual 
symptoms as manifested throughout the record rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary does 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 12 
Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated under the 
older criteria, and impairment arising from PTSD after 
November 7, 1996 must be evaluated under the criteria, old or 
new, which are determined to be more beneficial to the 
veteran.  

Although adequate for evaluation of PTSD prior to November 
1996, the May 1996 PTSD examination is inadequate for 
evaluation of the veteran's PTSD since November 1996.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
Although the May 1996 examiner opined that the veteran had a 
global assessment function of 60 and negative impact of PTSD 
symptoms upon his personal, social, and occupational 
functions, the examiner did not have the opportunity to 
address the new criteria that focused on the veteran's 
individual symptoms as manifested throughout the record.  In 
his February 1997 statement, the veteran described individual 
symptoms of nightmares of Vietnam experiences, inability to 
get a complete night of sleep, worsening feelings about 
suicide, concern about his marriage, and a feeling that his 
situation was worsening all the time.  

The veteran should also be accorded a comprehensive 
examination because the veteran told the PTSD and the scars 
examiners in May 1996 that he had headaches since his head 
injury in service, and his March 1996 application alleged 
that he received a head wound that should be service 
connected.  The PTSD examiner noted that the veteran 
complained of brief, intensely painful headaches that came 
without warning.  The PTSD examiner stated that a 
neurological assessment would be necessary to determine if 
the veteran had cognitive impairment associated with his head 
injury, and the scars examiner stated that the veteran might 
need to be evaluated to determine if the headaches were 
related to PTSD.  It is also not clear whether the veteran's 
medical records were available for review at the May 1996 
PTSD examination because PTSD examiner did not say, and the 
scars examiner stated that the veteran's medical records were 
not available for review.  

The May 1996 examiner noted that a Dr. Cornett referred the 
veteran for an MRI test but the veteran's medical records 
from Dr. Cornett are not included in the claims folder.  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1999).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD or headaches since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted, 
including a neurological examination, if 
the VA examiner deems it necessary.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including the veteran's 
in-service and post-service conditions.  

The examiner should then offer a medical 
opinion as to:

a) a full description of the effects of 
PTSD upon the veteran's ordinary 
activities; 

b) a characterization of the veteran's 
overall social and industrial impairment, 
as mild, definite, considerable, severe, 
or total, due to PTSD, noting relevant 
symptoms, prior to November 1996, and 
since November 1996; 

c) a characterization of the veteran's 
occupational and social impairment, 
specifically addressing the rating 
criteria which became effective in 
November 1996; 

d) the medical classification of the 
veteran's headaches, to include 
consideration of whether there is any 
etiological relationship between the 
headaches and any prior head injury or 
PTSD.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 30 percent for PTSD based on 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered, including 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1999) 
and Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  The RO should consider 
whether staged ratings are warranted for 
PTSD.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  In 
particular, the supplemental statement of 
the case must provide notice of the new 
evaluation criteria for PTSD, effective 
November 1996.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

